DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 1-2 of the remarks filed on 5/13/2022, are persuasive as to the point that the prior art fails to teach or render obvious a method including the steps of preparing a germanium halide precursor ink, depositing the germanium halide precursor ink onto a substrate, and rinsing the thin film with a solution comprising a second solvent and a first salt selected from the group consisting of methylammonium iodide, formamidinum halide, guanidinium halide, 1,2,2-triaminovinylammonium halide, and 5-aminovaleric acid hydrohalide as to the context of claim 1.
Applicant’s arguments, see pages 1-2 of the remarks filed on 5/13/2022, are persuasive as to the point that the prior art fails to teach or render obvious a perovskite material prepared by a process including the steps of preparing a germanium halide precursor ink, depositing the germanium halide precursor ink onto a substrate, and rinsing the thin film with a solution comprising a second solvent and a first salt selected from the group consisting of methylammonium iodide, formamidinum halide, guanidinium halide, 1,2,2-triaminovinylammonium halide, and 5-aminovaleric acid hydrohalide as to the context of claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/

/SHAMIM AHMED/Primary Examiner, Art Unit 1713